

116 HRES 1085 IH: Condemning targeted terrorist attacks against members of the Sikh, Hindu, and other religious minority communities in Afghanistan and supporting refugee protection for Sikhs and Hindus in Afghanistan in recognition of the systematic religious persecution, discrimination, and existential danger faced by the members of these communities.
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1085IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Ms. Speier (for herself, Mr. Garamendi, Mr. Cox of California, Mr. Costa, Mr. Carson of Indiana, Mr. McGovern, Mrs. Watson Coleman, Ms. Lofgren, and Mr. Raskin) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning targeted terrorist attacks against members of the Sikh, Hindu, and other religious minority communities in Afghanistan and supporting refugee protection for Sikhs and Hindus in Afghanistan in recognition of the systematic religious persecution, discrimination, and existential danger faced by the members of these communities.Whereas Sikhs and Hindus are indigenous but endangered minorities in Afghanistan, numbering approximately 700 out of a community that recently included over 8,000 members;Whereas members of the Islamic State-Khorasan, the Islamic State of Iraq and the Levant (ISIL) affiliate in Afghanistan, attacked a Sikh temple in Kabul, Afghanistan, on March 25, 2020, killing 25 worshipers, including Tanya Kaur, a four-year-old girl;Whereas Islamic State-Khorasan militants made further attempts on the lives of the survivors before and after the funeral ceremony held for the victims;Whereas the Islamic State-Khorasan claimed responsibility for a suicide bombing in Jalalabad, Afghanistan, on July 1, 2018, which took the lives of 19 people, including most of the senior leadership of the Sikh and Hindu communities in Afghanistan, who had assembled to meet the Afghan President;Whereas these acts of violence follow a greater pattern of targeted violence against Sikhs, Hindus, and other religious minorities in Afghanistan in recent years;Whereas the Department of State and United States Commission on International Religious Freedom have documented systemic discrimination against Sikhs and Hindus in Afghanistan, including restrictions on religious practices, illegal seizure of property, the inability to send their children to public schools due to harassment, judicial bias against religious minorities, and constitutional limitations on the political rights of religious minorities;Whereas the former Taliban-led government routinely persecuted and discriminated against the Afghan Sikh community, restricting their funeral rites and forcing the community to publicly identify themselves by wearing yellow armbands; andWhereas the President of the United States has proposed resettling up to 18,000 refugees pursuant to section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for fiscal year 2020, in contrast to the Obama administration’s proposal of 110,000 refugees for fiscal year 2016: Now, therefore, be itThat the House of Representatives—(1)expresses concern for the safety of Sikhs and Hindus in Afghanistan;(2)condemns all terrorist attacks, religious persecution, and discrimination against members of the Sikh and Hindu religious minority communities in Afghanistan;(3)recognizes that members of the Sikh and Hindu communities face existential danger in Afghanistan; and(4)supports resettling Sikhs and Hindus from Afghanistan in the United States under the United States Refugee Admissions Program pursuant to section 207 of the Immigration and Nationality Act (8 U.S.C. 1157).